           Case 5:20-cv-00844-JKP Document 5 Filed 10/30/20 Page 1 of 4




                            UNITED STATES DISTRICT COURT
                             WESTERN DISTRICT OF TEXAS
                                SAN ANTONIO DIVISION

UNITED STATES OF AMERICA                      §
                    Petitioner,               §
v.                                            §    CIVIL ACTION NO. SA-20-CV-844
                                              §
$36,376.00, MORE OR LESS,                     §
IN UNITED STATES CURRENCY
SEIZED ON OR ABOUT DECEMEBR
20, 2019, IN SAN ANTONIO TEXAS

                               Respondent



                      ANSWER OF JOSE ANTONIO REYES-GOMEZ



       Comes now JOSE GOMEZ ( hereinafter “Claimant”), and by way of answer to the Verified

Complaint For Forfeiture of the United States of America, would show this Honorable Court as

follows:

                                       I. Nature of the Action

       Claimant admits the United States has brought a forfeiture action seeking to forfeit 19211

$36,376.00, in United States currency seized on or about December 20, 2019, in San Antonio

Texas by the U.S. Customs and Border Patrol (hereinafter referred to as “Respondent Currency”).

Claimant denies the United States is entitled to forfeiture.

                                II. Alleged Jurisdiction and Venue

       Claimant admits that the this court has jurisdiction of a forfeiture action based on the Title

28 U.S.C. § 1345. Claimant admits that this court has in rem jurisdiction over the Respondent

Currency pursuant to Title 28 U.S.C. §§ 1355(b) and 1395(b). Claimant admits that venue is proper

pursuant to Title 28 U.S.C. § 1355(b)(1)(A). Claimant admits that the Respondent Currency was
             Case 5:20-cv-00844-JKP Document 5 Filed 10/30/20 Page 2 of 4




seized in the Western District of Texas on December 20, 2019 and turned over to U.S. Customs

and Border Protection. Claimant lacks the requisite knowledge concerning who maintained

custody of the Respondent Currency after that point.

                                  III. Statutory Basis for Forfeiture

          Claimant admits this is an in rem action. Claimant denies that the respondent currency was

used in violation of Title 31 U.S.C. § 5332(c)(1).

                                  IV. Facts in Support of Violations

          Claimant admits that he arrived at the San Antonio International Airport from Mexico City,

Mexico on December 20, 2019. Claimant admits that he was carrying the respondent currency

upon arrival. Claimant denies that he knowingly answered falsely concerning the amount of

currency he was carrying with him upon arrival. Claimant denies that he knowingly answered

falsely on the CBP Form 6059B, Customs Declaration, that he was provided upon entry. Claimant

admits that his answer on the form concerning the respondent currency was incorrect, but that the

entry was made by mistake. Claimant denies that it can reasonably be concluded that he knowingly

made false statements or knowingly concealed the amount of currency he declared upon

inspection.

                               V. Defenses and Affirmative Defenses

                                              Defense 1

          Claimant is an innocent owner of the Respondent Currency pursuant to 18 U.S.C. §

983(d).

                                              Defense 2

          Claimant did not knowingly make false statements or knowingly conceal the amount of

currency he declared upon inspection.
           Case 5:20-cv-00844-JKP Document 5 Filed 10/30/20 Page 3 of 4




                                             Defense 3

       Claimant asserts that forfeiture would violate the Excessive Fines Clause of the Eighth

Amendment to the United States Constitution.

                                                 Defense 4

       Claimant further asserts his defense pursuant to Rule G(8)(e) of the Supplemental Rules

for Certain Admiralty and Maritime Claims and Asset Forfeiture Actions of the Federal Rules of

Civil Procedure.

                                         VI. Jury Demand

       Claimant asserts his rights under the Seventh Amendment to the United States Constitution

and demands, in accordance with Federal Rule of Procedure 38, a trial by jury on all issues.

                                       VII. Prayer for Relief

       For these reasons, Claimant asks the Court to enter judgment that Plaintiff take nothing,

dismiss Plaintiff’s suit with prejudice, assess court costs against Plaintiff, and award Claimant all

other relief the Court deems appropriate.

                                              Respectfully submitted,


                                              LAW OFFICE OF CHAD VAN BRUNT
                                              3030 Nacogdoches Rd.
                                              Suite 222k
                                              San Antonio, Texas 78217
                                              P: 210-399-8669
                                              F: 210-568-4927

                                              LAW OFFICE OF THOMAS P. MOORE, PLLC
                                              4040 Broadway
                                              Suite 240
                                              San Antonio, Texas 78209


                                              By: /s/CHAD VAN BRUNT
                                                 Chad Van Brunt
           Case 5:20-cv-00844-JKP Document 5 Filed 10/30/20 Page 4 of 4




                                                  State Bar No. 24070784

                                                  /s/THOMAS P. MOORE
                                                  Thomas P. Moore
                                                  State Bar. No. 14378320
                                                  Attorneys for Claimant

                                 CERTIFICATE OF SERVICE


        I certify that a true and exact copy of the of the above Claim was electronically filed with

the Clerk of this Honorable Court using the CM/ECF system which will send notification

electronically to:

        United States Attorney Antonio Franco, Jr.
        601 N.W. Loop 410
        Suite 600
        San Antonio, Texas 78216


                                              Signed on this 30th day of October 2020.

                                              __/s/ Chad Van Brunt______
                                              CHAD VAN BRUNT
